DETAILED ACTION
Response to Amendment
This is in response to Applicants Request for Continued Examination (RCE) filed 10/13/21 which has been entered. Claims 1, 11 and 20 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 11 and 20 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 9-12, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al (2020/0111377 A1) in view of Benkreira et al (10,490,191 B1), and further in view of Efrati et al (2019/0020605 A1) and SHARMA et al (2020/0374398 A1).
As per Claim 1, Truong teaches a computer-implemented method, comprising: generating a simulated caller dialog for a scenario for testing a customer service representative (CSR), the simulated caller dialog including a caller intended issue specific to the scenario (Figure 3 – References 120, 130 and 170; Figure 4 – Reference 412; Page 4, Paragraphs [0049] and [0051]; Page 7, Paragraph [0085]; Page 9, Paragraph [0099]). (Note: In paragraph [0085], Truong describes evaluating the conduct or interaction of a customer service agent trainee against a 
Truong also teaches presenting at least a portion of the simulated caller dialog to the CSR, the portion including the caller intended issue (Figure 4 – Reference 420; Page 8, Paragraph [0087]; Page 9, Paragraph [0101]); and receiving a CSR response to the at least the portion of the simulated caller dialog, the CSR response including a CSR interpretation of the caller intended issue in the at least the portion of the simulated caller dialog (Figure 3 – Reference 122; Figure 4 – Reference 424; Page 4, Paragraph [0051]; Page 8, Paragraph [0093]). 
(Note: In paragraph [0051], Truong describes generating and presenting of a series of interactions between a CSR and a simulated customer. Truong also describes the adapting the generated dialog based on feedback received from the CSR [i.e. CSR response including a CSR interpretation of the caller intended issue] and measuring the performance of the CSR. In paragraph [0093], Truong also describes evaluating the performance of the CSR)
Truong further teaches generating an understanding determination result based on an intent determination recognition score generated by an intent determination recognition model (Figure 3 – References 140 and 142; Figure 4 – Reference 432; Page 5, Paragraph [0052]; Page 9, Paragraph [0104]), generating a CSR score for the scenario based on the understanding determination result (Page 8, Paragraph [0091]); and recording the CSR score in a database (Figure 1 – Reference 141; Page 8, Paragraph [0090]). 
Truong does not teach the understanding determination result indicating whether the CSR in the CSR response correctly or incorrectly identified the caller intended issue, wherein the caller intended issue is known in advance of the receiving the CSR response. However, Benkreira teaches the understanding determination result indicating whether the CSR in the CSR 
(Note: In Column 11, Lines 25-38; Benkreira describes the determination of high/low performance scores as well as if a performance score is above/below a threshold. In Column 23, Line 16 – Column 24, Line 8; Benkreira describes selecting a test issue from a plurality of test issues [i.e. caller intended issue is known in advance of receiving the CSR response]; and a virtual assistant conversing with a CSR and obtaining data that is used to determine a CSR performance score)
The Examiner is interpreting a CSR with a high performance score or a performance score that exceeds a predetermined threshold has correctly identified the caller identified issue; and a CSR with a low performance score or a performance score that is below a predetermined threshold has incorrectly identified the caller identified issue.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Truong with the method as taught by Benkreira to reduce the costs associated with having large formal structured training by integrating a localized on-demand solution that provides targeted training meant to address individual agent needs. 
The combination of Truong and Benkreira does not teach in response to the intent determination recognition score indicating the CSR incorrectly identified the caller intended issue, generating a CSR response suggestion based on the CSR response, the CSR response suggestion including a behavioral indication to increase empathy in the CSR response to a subsequent restatement of the at least the portion of the simulated caller dialog.

(Note: In paragraph [0002], Efrati describes a chat bot [i.e. automated agent] interacting with a user to satisfy an informational request [verbal or text]. If the requestor supplied input does not match an allowable response [i.e. the agent incorrectly identified requestor issue] the agent responds with a message – “I’m sorry, I didn’t understand that” and the agent repeats choices that they requestor may select from [the use of ‘I’m sorry” is an indication of empathy; repeating of the choices is a restatement of caller dialog])
The combination of Truong, Benkreira and Efrati teaches displaying the CSR response suggestion to the CSR based on the CSR response. As described above, Efrati describes the generation a CSR response suggestion to the CSR based on the response. It would be obvious to visually display the generated response to the CSR to serve as a visual reminder as to how the agent should respond.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Truong and Benkreira with the method as taught by Efrati to identify points within an interaction with a customer where customer sentiment indicates dissatisfaction, frustration or anger so the agent may take steps to address the issue before the customer makes a decision to no longer do business with the enterprise.
The combination of Truong, Benkreira and Efrati does not teach an empathy recognition score generated by an empathy recognition model, the empathy recognition model coupled to 127; Figure 2 – Reference 230; Page 2, Paragraph [0022]; Page 3, Paragraph [0029] and [0035]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Truong, Benkreira and Efrati with the method as taught by Sharma to provide a means by which agent soft skills may be evaluated to reveal aberrant behavior that negatively impact the customer experience so that an identified agent may be counseled to address undesired actions. 
As per Claims 2 and 12, Truong teaches generating accolade feedback to the CSR in response to the understanding determination result indicating the CSR correctly identified the caller intended issue (Figure 3 – Reference 120; Page 6, Paragraph [0066]).
As per Claims 5 and 15, the combination of Truong, Benkreira, Efrati and Sharma teaches wherein the generating the understanding determination result using the intent determination recognition model includes: comparing words in the CSR response to the caller intended issue with words in the caller intended issue in the at least the portion of the simulated caller dialog; and generating the intent determination recognition score in response to an outcome of the comparison as described in Claim 1 above.
(Note: In paragraph [0049], Truong describes an emulator module that includes a dialog engine and measurement module. In paragraph [0050], Truong describes a discovery module that compares interaction performance of the CSR to benchmark data and assesses the performance of the CSR relative to other CSRs. In paragraphs [0091] and [0117], Truong describes scoring of CSRs based on performance and competency)

As per Claims 6 and 16, Truong teaches generating a facial emotional recognition score using a facial emotional recognition model, the facial emotional recognition score in response to the facial emotional recognition model determining a level of emotional recognition in the CSR response to the at least the portion of the simulated caller dialog; and augmenting the CSR score based on the facial emotional recognition score (Figure 4 – Reference 424; Page 9, Paragraph [0102]; Page 9, Paragraph [0115]; Page 11, Paragraph [0127]).
(Note: In paragraph [0102], Truong describes measuring CSR performance using qualitative measures [e.g. facula recognition measures or impressions of CSR]. In paragraph [0115], Truong describes a sentiment analysis used to evaluate the interaction between a simulated customer and the CSR. In paragraph [0127], Truong describes the scoring of CSR emotions)
As per Claims 9 and 19, Truong teaches wherein the generating the CSR score further comprises: generating a leaderboard displaying the CSR score of the CSR with respect to previous scores of other CSRs (Page 10, Paragraphs [0116] and [0117]).
As per Claim 10, the combination of Truong, Benkreira, Efrati and Sharma teaches wherein the caller intended issue relates to one of a member, patient, or service provider (Truong: Page 4, Paragraph [0042]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Truong, 
As per Claim 11, the combination of Truong, Benkreira, Efrati and Sharma teaches a method as described in Claim 1 above. Truong also teaches a system, comprising: one or more processors: and a memory storing instructions (Page 3, Paragraph [0029]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Truong, Benkreira and Efrati with the method and system as taught by Sharma to provide a means by which agent soft skills may be evaluated to reveal aberrant behavior that negatively impact the customer experience so that an identified agent may be counseled to address undesired actions. 
As per Claim 20, the combination of Truong, Benkreira, Efrati and Sharma teaches a method and system as described in Claims 1 and 11 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Truong, Benkreira and Efrati with the method and system as taught by Sharma to provide a means by which agent soft skills may be evaluated to reveal aberrant behavior that negatively impact the customer experience so that an identified agent may be counseled to address undesired actions. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al (2020/0111377 A1) in view of Benkreira et al (10,490,191 B1), and further in view of Efrati et al (2019/0020605 A1) and SHARMA et al (2020/0374398 A1) as applied to Claims 1 and 11 above, and further in view of ISOZU et al (2018/0233058 A1).

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Truong, Benkreira, Efrati and Sharma with the method and system as taught by Isozu to provide call center representatives (CSRs) who have made a mistake while taking training an opportunity to correct their mistake in real-time in an effort to reinforce the objective the CSR is attempting to learn and improve the CSRs performance.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al (2020/0111377 A1) in view of Benkreira et al (10,490,191 B1), and further in view of Efrati et al (2019/0020605 A1), SHARMA et al (2020/0374398 A1) and ISOZU et al (2018/0233058 A1) as applied to Claims 3 and 13 above, and further in view of Teitelman et al (2013/0129071 A1).
As per Claims 4 and 14, the combination of Truong, Benkreira, Efrati, Sharma and Isozu teaches the computer-implemented method of Claims 3 and 13; but does not teach ceasing restating the at least the portion of the simulated caller dialog in response to the understanding determination result indicating the CSR incorrectly identified the caller intended issue for a failure count threshold quantity of occurrences.

(Note: In paragraph [0016], Teitelman describes a training system keeping a running tally of errors resulting from an agent incorrect answers and indicating when the agent exceeds a threshold number of errors. In paragraph [0017], Teitelman describes tracking agent performance and updating the training package in light of agent performance [restating the at least the portion of the simulated caller dialog in response to the understanding determination result])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Truong, Benkreira, Efrati, Sharma and Isozu with the method and system as taught by Teitelman to provide call center agents engaged in training an opportunity to focus specifically on issues the agent is having difficulty with so that the agent may work their way through the difficulties they are experiencing.

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al (2020/0111377 A1) in view of Benkreira et al (10,490,191 B1), and further in view of Efrati et al (2019/0020605 A1) and SHARMA et al (2020/0374398 A1) as applied to Claims 5 and 15 above, and further in view of DANSON et al (2018/0110460 A1).
As per Claims 7 and 17, the combination of Truong, Benkreira, Efrati and Sharma teaches the computer-implemented method and system of Claims 5 and 15; but does not teach generating an empathy keyword usage recognition score using an empathy keyword recognition model, the empathy keyword usage recognition score in response to the empathy keyword recognition model determining a level of empathy keyword usage in the CSR response to the at 
However, Danson teaches generating a empathy keyword usage recognition score using an empathy keyword recognition model, the empathy keyword usage recognition score in response to the empathy keyword recognition model determining a level of empathy keyword usage in the CSR response to the at least the portion of the simulated caller dialog; and augmenting the CSR score based on the empathy keyword usage recognition score (Figure 4 – References 420 and 422; Page 4, Paragraph [0035]; Page 7, Paragraphs [0061] – [0064] and [0069]).
(Note: As described above, the combination of Truong, Benkreira, Efrati and Sharma teaches the calculation of emotion level. Danson teaches the identifying empathy levels by the level of correlation between people who are communicating. Incorporating the empathy score taught by Danson into the method taught by Truong, Benkreira, Efrati and Sharma results a scoring model that includes an emotion score and an empathy score)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Truong, Benkreira and Efrati with the method and system as taught by Danson to obtain insight regarding how well an agent is connecting to a customer; and based on the obtained insight providing agents guidance regarding how they may better connect with customers they are assisting.
As per Claims 8 and 18, the combination of Truong, Benkreira, Efrati, Sharma and Danson teaches generating a customer service expected keyword usage recognition score using an expected customer service keyword recognition model, the customer service expected keyword usage recognition score in response to the expected customer service keyword 
(Note: In paragraphs [0073] – [0077], Danson describes a scoring algorithm used to analyze comments made by communicating parties in an attempt detect expected keywords, terms and phrases by comparison to a stored library. As described above, the combination of Truong, Benkreira, Efrati, Sharma and Danson teaches the calculation of emotion level. Danson also teaches the identifying empathy levels by the level of correlation between people who are communicating. Incorporating the expected keyword usage recognition algorithm taught by Danson into the method taught by Truong, Benkreira, Efrati and Sharma results a scoring model that includes an emotion score, an empathy score and an expected keyword usage recognition)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Truong, Benkreira, Efrati and Sharma with the method and system as taught by Danson to obtain insight regarding how well an agent is connecting to a customer; and based on the obtained insight providing agents guidance regarding how they may better connect with customers they are assisting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al (2019/0251859 A1), Ghasemi et al (2005/0131676 A1), LoRe et al (9,922,649 B1), Murali et al (2020/0092419 A1), Zimmerman (2018/0124242 A1), Indyk et al (10,192,569 B1), EFTEKHARI et al (2017/0339276 A1), MUELLER et al (2020/0151583 A1), and ARSLAN et al (2015/0350438 A1). Each of these references describes systems and methods of implementing call center agent training.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652